Case 2:14-cv-04090-JBW-RML Document 286 Filed 06/17/19 Page 1 of 2 PageID #: 6042



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   D. JOSEPH KURTZ, individually and on                     ORDER
   behalf of all others similarly situated,

                                   Plaintiff,               14-CV-1142
                     – against –

   KIMBERLY-CLARK CORPORATION &
   COSTCO WHOLESALE CORPORATION,

                                   Defendants.


   ANTHONY BELFIORE, individually and on
   behalf of all others similarly situated,                 14-CV-4090
                                   Plaintiff,

                     – against –

   THE PROCTER & GAMBLE COMPANY,

                                   Defendant.


  JACK B. WEINSTEIN, Senior United States District Judge:

         A status conference in Belfiore et al. v. The Procter & Gamble Company to discuss the

  49-state settlement of claims involving flushable wipes shall be held on June 18, 2019 at 11 a.m.

  A status conference in Belfiore and Kurtz et al. v. Kimberly-Clark Corporation et al. to discuss

  the evidentiary hearing required by the United States Court of Appeals for the Second Circuit

  shall be held on June 18, 2019 at noon. All parties in both cases shall be present in court

  beginning at 11 a.m.




                                                   1
Case 2:14-cv-04090-JBW-RML Document 286 Filed 06/17/19 Page 2 of 2 PageID #: 6043




                                             ack B. Weins em
                                            Senior United States District Judge

   Dated: June 17, 2019
          Brooklyn, New York




                                        2
